Citation Nr: 0722323	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-06 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic sleep 
disorder.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the San Juan, Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran had also perfected an appeal with respect to a 
claim of entitlement to an initial evaluation in excess of 10 
percent for hiatal hernia with gastroesophageal reflux 
disease, gastritis, and chronic peptic ulcer disease.  
However, such claim was denied by the Board in January 2005.  
Similarly, a June 2006 Board decision denied a claim of 
entitlement to a rating in excess of 20 percent for 
lumbosacral strain.  Therefore, those issues are no longer 
for appellate consideration. 


FINDINGS OF FACT

1.  The veteran is service-connected for major depression.

2.  A primary diagnosis of a chronic sleep disorder is not of 
record, and the competent evidence indicates that the 
veteran's sleep disturbance is a symptom of his major 
depression.


CONCLUSION OF LAW

The criteria for establishment of service connection for 
chronic sleep disorder are not met.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a June 2004 letter.  That letter 
informed the veteran to send any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate the claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf. Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

The claims folder contains service medical records, post-
service records from VA Outpatient Clinic in Ponce, and 
private medical evidence.  All obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In February 2007, the RO advised the veteran as to how 
disability ratings and effective dates are assigned, so there 
can be no possibility of any prejudice to the veteran under 
the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

II.  Legal Criteria - Service Connection

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is not error for 
the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reason or bases. It is the responsibility of the 
BVA, . . . to assess the credibility and weight to be given 
to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

III.  Analysis

The veteran contends that he is entitled to service 
connection for a chronic sleep disorder/insomnia.  Initially, 
he asserted that his sleep disturbances are caused by his 
reflux disease (see August 2004 statement). However, his 
primary contention is that his sleep disturbances are related 
to his major depression (he is currently in receipt of a 10 
percent evaluation for major depression).  He now feels that 
he is entitled to a separate evaluation for a chronic sleep 
disorder, separate and distinct from his service-connected 
major depression.   

It is noted that except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
see also 38 C.F.R. § 4.14 (2004) [ the evaluation of the same 
disability under various diagnoses is to be avoided].  The 
critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative or overlapping; the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, 6 Vet. 
App. at 262.

In the present case, the evidence demonstrates that the 
veteran's sleep complaints are intrinsic to his psychiatric 
disability and do not represent a separately ratable 
disability as set forth under Esteban.  Indeed, the current 
medical evidence of record fails to show that the veteran has 
been diagnosed with a primary diagnosis of chronic sleep 
disorder or insomnia.  In this regard, a December 2003 VA 
examiner specifically noted that the variations in the 
veteran's sleep pattern are symptoms of his major depression.  
The record also reflects that the veteran has been prescribed 
medication by a psychiatrist for insomnia (see August 2003 VA 
psychiatric consultation note).  Thus, the preponderance of 
the medical evidence of record demonstrates that the veteran 
has major depression and that the symptoms associated with 
that disability include sleep impairment such as difficulty 
falling asleep and difficulty staying asleep (insomnia).  

Based on the above, the Board finds that a chronic sleep 
disorder distinct from the symptomatology associated with the 
veteran's major depression has not been shown.  Therefore, 
the veteran is not entitled to service connection for a 
chronic sleep disorder.  Indeed, in the absence of proof of a 
current disease or injury, a grant of service connection is 
not warranted.  See Brammer, supra; see also  38 C.F.R. 4.14 
(2006) [the evaluation of the same disability under various 
diagnoses is to be avoided].  

In conclusion, the evidence of record does not support the 
veteran's claim of entitlement to service connection for a 
chronic sleep disorder.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a chronic sleep 
disorder is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


